Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 9, 11 and 13 are finally rejected under 35 U.S.C. 103 as being unpatentable over Kashani (2013/0168283) in view of Graushar et al. (8,120,811) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Kashani discloses bags having digital printing thereon, the packaging materials comprising biodegradable material with printing (see paragraph 0023) on various surfaces of the materials (see Figures 3A-3H), the printing comprising digital print (see paragraph 0023), but does not particularly describe paper, or ink or toner adhered to the surfaces of the packaging materials by one of fuser fluid, heat, UV curing or any combination thereof. However, Graushar et al. disclose inherently biodegradable paper bags (see column 3, lines 37-44 and 54-57) and ink or toner adhered to the surfaces of the packaging materials by one of fuser fluid, heat, UV curing or any combination thereof to provide printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kashani from paper with printing in the manner as disclosed by Graushar et al. as claimed, as such a modification would predictably provide a paper printed surface in a known manner to provide information to the user of the bag.  Applicant’s own disclosure, such as set forth in original claim 2, indicates the analogous of printed paper bags to other paper printed containers. To particularly locate indicia only at a particular location would not render any new or unexpected result by its provision. It has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japikse, 86 USPQ 70. The previous art disclose bags in general and combined as explained above, but not in particular both pinch bottom bags and flat bottom bags together as common bag structures. However, both Cortopassi and Riseman disclose both pinch bottom bags and flat bottom bags together as common bag structures made of paper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paper container of Kashani modified by Graushar et al. as a pinch bottom bag in the manner of either one of Cortopassi and Riseman as claimed, as such mechanical bag modifications would predictably provide conventional containers with conventional printing and conventional bottom structure. 
As to claims 11 and 13, the method of forming is not germane to the issue of patentability of the claimed finally constructed bags. Therefore, the limitations to the method of forming have not been given patentable weight.   

Claims 15, 17 and 19 are finally rejected under 35 U.S.C. 103 as being unpatentable over Kashani (2013/0168283) in view of Graushar et al. (8,120,811) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Kashani discloses bags having digital printing thereon, the packaging materials comprising biodegradable material with printing (see paragraph 0023) on various surfaces of the materials (see Figures 3A-3H), the printing comprising digital print (see paragraph 0023), but does not particularly describe paper, or ink or toner adhered to the surfaces of the packaging materials by one of fuser fluid, heat, UV curing or any combination thereof. However, Graushar et al. disclose inherently biodegradable paper bags (see column 3, lines 37-44 and 54-57) and ink or toner adhered to the surfaces of the packaging materials by one of fuser fluid, heat, UV curing or any combination thereof to provide printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kashani from paper with printing in the manner as disclosed by Graushar et al. as claimed, as such a modification would predictably provide a paper printed surface in a known manner to provide information to the  user of the  bag.  Applicant’s own disclosure, such as set forth in original claim 2, indicates the analogous of printed paper bags to other paper printed containers. To particularly locate indicia only at a particular location would not render any new or unexpected result by its provision. It has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japikse, 86 USPQ 70. The previous art disclose bags in general and combined as explained above, but not in particular both pinch bottom bags and flat bottom bags together as common bag structures. However, both Cortopassi and Riseman disclose both pinch bottom bags and flat bottom bags as common bag structures made of paper or plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paper container of Kashani modified by Graushar et al. as a flat bottom bag in the manner of either one of Cortopassi and Riseman as claimed, as such mechanical bag modifications would predictably provide conventional containers with conventional printing and conventional bottom structure. 
As to claims 17 and 19, the method of forming is not germane to the issue of patentability of the claimed finally constructed bags. Therefore, the limitations to the method of forming have not been given patentable weight.   

Claim 10, 12 and 14 are finally rejected under 35 U.S.C. 103 as being unpatentable over Chen (2005/0259893) in view of Jennel (6,102,536) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Chen discloses packaging materials having printing thereon (see Figure 5), the packaging materials comprising polyethylene (see paragraph 0043 to start) with printing (see paragraph 0052) on various surfaces of the materials, the materials made into polyethylene bags. Jennel discloses flexible polyethylene packaging material (see Figure 5) provided with printing comprising ink (see the Abstract), the ink adhered to the surface of the packaging material by one of fuser fluid, heat, UV curing (corona) or any combination thereof (see the Abstract), the options being patently indistinct as such are apparently all prior art manners of rendering a polyethylene surface ready for digital printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plastic container of Chen modified by Jennel as a pinch bottom bag in the manner of either one of Cortopassi and Riseman as claimed, as such mechanical bag modifications would predictably provide conventional containers with conventional printing and conventional bottom structure. To particularly locate indicia at a particular location only would not render any new or unexpected result by its provision. It has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japikse, 86 USPQ 70.
As to claims 12 and 14, the method of forming is not germane to the issue of patentability of the claimed finally constructed bags. Therefore, the limitations to the method of forming have not been given patentable weight.   

Claims 16, 18 and 20 are finally rejected under 35 U.S.C. 103 as being unpatentable over Chen (2005/0259893) in view of Jennel (6,102,536) and further in view of either one of Cortopassi (6,206,570) and Riseman (5,163,756). Chen discloses packaging materials having printing thereon (see Figure 5), the packaging materials comprising polyethylene (see paragraph 0043 to start) with printing (see paragraph 0052) on various surfaces of the materials, the materials made into polyethylene bags. Jennel discloses flexible polyethylene packaging material (see Figure 5) provided with printing comprising ink (see the Abstract), the ink adhered to the surfaces of the packaging material by one of fuser fluid, heat, UV curing (corona) or any combination thereof (see the Abstract), the options being patently indistinct as such are apparently all prior art manners of rendering a polyethylene surface ready for digital printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plastic container of Chen modified by Jennel as a flat bottom bag in the manner of either one of Cortopassi and Riseman as claimed, as such mechanical bag modifications would predictably provide conventional containers with conventional printing and conventional bottom structure. To particularly locate indicia at a particular location only would not render any new or unexpected result by its provision. It has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japikse, 86 USPQ 70.
As to claims 18 and 20, the method of forming is not germane to the issue of patentability of the claimed finally constructed bags. Therefore, the limitations to the method of forming have not been given patentable weight.

Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. While Kashani may not disclose paper in particular, Kashani does disclose biodegradable materials in general, which one of ordinary skill in the art would recognize commonly employed paper as just one such material. And Graushar et al. ties in with Kashani for printing on biodegradable material, paper. 
With respect to the particular location of the printing relative to a seal as being away from the seal, it would appear that the teachings of Kashani and Graushar et al. would allow printing disposed away from a seal, as such would not matter unless to the method of providing, which is not the issue here. Any interference between the seal portions and the printing are not set forth, only that printing should be disposed away from a seal, as suggested by Kashani and Graushar et al.. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736



BPG